Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 7 August 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Philadelphia 7-8 Aug. 1822
				
				August 7 After closing my journal I received your very affectionate Letter N 11 containing another order on the Bank. I cannot express the feelings of gratitude which swell my heart with unutterable thankfulness for your kindness to my Brother; who went through a slight operation without any great appearance of suffering—The worst part of the business is that it must be repeated four or five times which produces a nervous irritability truly distressing—After suffering two hours of great anguish he became quite composed, and more cheerful than for a long time Walsh called on me in the Evening and we had a great deal of conversation, particulary on the Controversy—He says you are quite mistaken concerning his neutrality; but the thing which has hurt him, is your supposing that he permitted Mr P or any body else to write his editorial article, and as to his mistake concerning the Doctrines, he says it is one made by most of the Gentlemen of his acquaintance—that it is a subject to which they have never turned their particular attention, and that few understand it, or deem it of much importance to any body but a Statesman—that acknowledging so much he waits for your elucidation of the matter in question, and shall take the privilege to retract if he finds himself mistaken—He says that all your best friends are anxious that you should leave Jonathan the remnant of life which your last allowed him; and take as little notice of him as he merits—That the matter stands so fairly for you now, and that the public voice is so strongly expressed and manifested, that any future scourging would look like torturing a poor reptile, already crushed beyond recovery; and create a sensation of pity and compassion towards him which would re–elevate him to the notice and attention of the world, and give him claims upon society which are now lost for ever—The present state of affairs between Jonathan and Hunt adds to the necessity of leaving him to his fate—You are under a great error as it regards the interest of the late correspondence; the personal part of it has been the only part which has really occupied the publick mind, and it has placed you before the world in the character of a private individual, suffering under an unjust and ungenerous persecuted—in this light alone it is viewed and in this light it is powerfully felt, because every man can understand it and make the case his own—Persons long inured to publick life accustomed to objects of great magnitude; thinking for a world and ever dwelling not on man individually but on the welfare of mankind at large; are apt to overlook the little passion, and the little every day feelings which contribute so largely to create the strong impulse of civil society; and though superior talents will be appreciated by the multitude, unless a man is sometimes seen en  deshabille as a mere mortal, with the same passions and the same errors as his fellow creattur creatures; he will be viewed as we have viewed a bright Constellation when it is  strongly pointed out to us, at a particular moment gazed at, and forgotten as if we had ever seen it—For this reason my best friend this Controversy has placed you in a new light; not as a Negociator of Treaties alone, but as an able man, with the will and the ability to fight his own battles, and to crush the atom that dare insult you with the strong and broad  ægis of truth, garbed in the brilliant raiment of eloquence and learning—Once more let me beseech you to spare your miserable opponent, and leave him to write himself in to darker and deeper infamy, than that into which he has plunged—I know not how it is but I hate the word advice when you apply it as given from me to you—It sounds so much like charicature or banter—The narrowness of my conceptions and the littleness of my views, make it impossible for me to advise with propriety on any subject, unless those which are mere matter of feeling—Here my Sex seldom err; and here men may trust them without danger—I am informed that Mr. Harris is about to publish the parts of your correspondence with him already threatened. As my authority is such as you may rely on, you will not hesitate to believe it—Your affidavit has enraged him beyond all bounds—Poor little Knat! his sting will never raise a blister—and he is likely to be burnt up by this blaze of his own creating—However there is no stinging insect hower mean but can make a momentary wound if not promptly guarded against; and the disagreeable buzzing of this insect is more unpleasant than its venom—8 My Brother has passed a wretched night and the Doctor thinks it nessecary to defer any farther operation for a few days—He has no fever, but like your poor Wife on such occasions there is a nervous irritability about him which makes it necessary to be very cautious—He is now in a fine sleep and I trust will wake much relieved from pain—He was so well when I retired to bed I expected to find him quite bright this morning—It is terrible that the operation should be so much prolonged, but submission is the only remedy and if it should entirely restore him, it will soon be forgotten—in the enjoyment of renovated health—Tom Cook has just returned from New York full of the idea that he is a great Minerologist or Mineralist as he calls it; and Chemist—Tom says he is a great Ass; and I really could not help thinking he carried his ears higher than ever—He is however so good natured my conscience pricks me for this observation—We shall probably all go to Boston  together if my Brothers recovery should be rappid—God bless and prosper you is the ardent prayer of your affectionate Wife
				
					L. C. A—
				
				
			